DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller (Fig. 1).
Regarding claim 1, Mueller (Fig. 1) discloses an amplifier circuit comprising an amplifier (12a) comprising a transistor (12a) which is connected between an input terminal (10’a) and an output terminal (10b), an input matching network (14a, 14b) which is connected between the input terminal (10’a) and an input (gate terminal of 12a) of the amplifier (12a) and which is configured to convert a low impedance to a high impedance, a limiter circuit (33a, 33b) which is connected between ground (ground) and a node (the node between the input terminal 10’a and the input matching network 14a and 14b) between the input matching network (14a and 14b) and the input (gate terminal of 12a) of the amplifier (12a) and that comprises two diodes (33a, 33b) connected in opposite directions in parallel with each other, and a first capacitor (32) which is connected in series with the limiter circuit (33a, 33b) between the node (the node between the input terminal 10’a and the input matching network 14a and 14b) and ground (ground).
Regarding claim 2, wherein the input matching network (14a, 14b) comprises a second capacitor (14a) that is on a path connecting the input terminal (10’a) and the node (the node between the input 
Regarding claim 11, Mueller (Fig. 1) further comprising a filter (30b, 30c) and a switch (30a) which is connected to the filter (30b, 30c), and the amplification circuit (12a) which is connected to the filter (30b, 30c) via the switch (30a).
Regarding claim 12, Mueller (Fig. 1) further comprising a RF processing circuit (Fig. 1) which is configured to process a RF signal (the signal applying to the input terminal 10’a) transmitted by an antenna (load of Fig. 1), and the RF front end circuit (front end circuit of Fig. 1) which is configured to transmit the RF signal (the signal applying to the input terminal 10’a) between the antenna (load of Fig. 1) and the RF signal processing circuit (Fig. 1).

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2842 
	#2620